Exhibit 10.1

Execution Version


AMENDED AND RESTATED
EMPLOYMENT CONTINUATION AGREEMENT




THIS AGREEMENT between New Jersey Resources Corporation, a New Jersey
corporation (the "Company"), and ____________ (the "Executive"), dated as of
this ___day of ____________, 20__.




W I T N E S S E T H:




WHEREAS, the Company has employed the Executive in an officer position with the
Company or affiliate thereof and has determined that the Executive holds an
important position with same;


WHEREAS, the Company believes that continuity of management will be essential to
its ability to evaluate and respond to a situation that could result in a change
in ownership or control of the Company in a manner that serves the best
interests of shareholders;


WHEREAS, the Company understands that any such situation will present
significant concerns for the Executive with respect to his financial and job
security;


WHEREAS, the Company desires to assure itself of the Executive's services during
the period in which it is confronting such a situation, and to provide the
Executive certain financial assurances to enable the Executive to perform the
responsibilities of his position without undue distraction and to exercise his
judgment without bias due to his personal circumstances;


WHEREAS, to achieve these objectives, the Company and the Executive previously
entered into the Prior Agreement, as defined below, providing the Company and
the Executive with certain rights and obligations upon the occurrence of a
Change in Control or Potential Change in Control (each as defined in such Prior
Agreement); and


WHEREAS, the Company and the Executive now desire to amend and restate the Prior
Agreement as set forth herein, and the Company and the Executive agree that this
amendment and restatement is (i) effective as of the date set forth above and
(ii) not subject to the notice requirement or prohibition against termination
set forth in Section 1(a) below.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is hereby agreed by and between the Company and the Executive as
follows:






--------------------------------------------------------------------------------



1.Operation of Agreement.
(a)    Effective Date. The effective date for purposes of this Agreement shall
be the date on which a Change in Control occurs (the "Effective Date"), provided
that, except as provided in Section 1(b), if the Executive is not employed by
the Company on the Effective Date, this Agreement shall be void and without
effect. This Agreement may be terminated with at least one year’s prior written
notice on December 31, 20__1 or any December 31 thereafter by either the Company
or Executive, provided that no such termination of the Agreement shall occur
within 24 months following a Potential Change in Control or within 24 months
following a Change in Control or at any time following a termination of
employment that triggers compensation hereunder. Notwithstanding the foregoing,
the Agreement can be amended or modified by written agreement of the parties as
set forth in Section 13(c) below.
(b)    Termination of Employment Following a Potential Change in Control.
Notwithstanding Section 1(a), if, after the occurrence of a Potential Change in
Control and prior to the occurrence of a Change in Control, (i) the Executive's
employment is terminated by the Company Without Cause (as defined in Section
6(c)) or Executive terminates employment for Good Reason (determined by treating
a Potential Change in Control as a Change in Control in applying the definition
of Good Reason, and treating the Effective Date as having been the date of the
Potential Change in Control) and (ii) a Change in Control occurs within one year
of such termination, the Executive shall be deemed, solely for purposes of
determining his rights under this Agreement, to have remained employed until the
date such Change in Control occurs and to have been terminated by the Company
Without Cause or to have terminated with Good Reason (as the case may be)
immediately after the Change in Control occurs.
(c)    Obligation of Subsidiary of the Company Directly Employing Executive. If
at the Effective Date Executive is an employee of a subsidiary of the Company
rather than the Company, the Company will cause such subsidiary to become a
party to this Agreement promptly at the Effective Date. In such case, the right
to employ Executive and the obligations to pay compensation to Executive shall
be primarily those of such subsidiary, with the Company guaranteeing all such
obligations, provided that any compensation provided under plans and programs of
the Company (including equity-based compensation) will continue to be a primary
obligation of the Company, subject to the terms of this Agreement. Unless the
context shall otherwise require, references to the Company herein shall be
understood to refer to such subsidiary to the extent necessary to give effect to
this provision, provided that references to the Company in Section 2 in all
cases shall be understood to mean New Jersey Resources Corporation.
2.    Definitions.
(a)    Change in Control. For the purposes of this Agreement, a "Change in
Control" shall be deemed to have occurred if on or after the date hereof:
_____________________________________________ 
1This date will be December 31st of the year following the year in which the
agreement is executed.





2

--------------------------------------------------------------------------------



(i)    any Person (as defined below) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) Voting Securities (as defined below) of the Company and, immediately
thereafter, is the "beneficial owner" (within the meaning of Rule 13d-3, as
promulgated under Section 13(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) of Voting Securities of the Company representing
fifty percent (50%) or more of the combined Voting Power (as defined below) of
the Company's securities;
(ii)    within any 12-month period, the persons who were directors of the
Company immediately before the beginning of such period (the "Incumbent
Directors") shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of any successor to the
Company, provided that any director who was not a director at the beginning of
such period shall be deemed to be an Incumbent Director if such director (A) was
elected to the Board by, or on the recommendation of or with the approval of, at
least a majority of the directors who then qualified as Incumbent Directors
either actually or by prior operation of this Section 2(a)(ii); or
(iii)    the consummation of a merger, consolidation, share exchange, division,
sale or other disposition of all or substantially all of the assets of the
Company, or a complete liquidation of the Company (a "Corporate Event"), except
that a Corporate Event shall not trigger a Change in Control under this clause
(iii) if the shareholders of the Company immediately prior to such Corporate
Event shall hold, directly or indirectly immediately following such Corporate
Event a majority of the Voting Power of (x) in the case of a merger or
consolidation, the surviving or resulting corporation, (y) in the case of a
share exchange, the acquiring corporation or (z) in the case of a division or a
sale or other disposition of assets, each surviving, resulting or acquiring
corporation.
(b)    Potential Change in Control. For the purposes of this Agreement, a
"Potential Change in Control" shall be deemed to have occurred if:
(i)    a Person commences a bona fide tender offer for securities representing
at least 20% of the Voting Power of the Company's securities;
(ii)    the Company enters into an agreement the consummation of which would
constitute a Change in Control;
(iii)    proxies for the election of directors of the Company are solicited by
anyone other than the Company in a bona fide effort to change or influence the
control of the Company through the election of one or more persons who would not
be Incumbent Directors; or
(iv)    any other event occurs which is deemed to be a Potential Change in
Control by the Board.



3

--------------------------------------------------------------------------------





(c)    Person Defined. For purposes of this Section 2, "Person" shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act, as
supplemented by Section 13(d)(3) of the Exchange Act; provided, however, that
Person shall not include (i) the Company or any subsidiary of the Company or
(ii) any employee benefit plan sponsored by the Company or any subsidiary of the
Company.
(d)    Voting Power Defined. A specified percentage of "Voting Power" of a
company shall mean such number of the Voting Securities as shall enable the
holders thereof to cast such percentage of all the votes which could be cast in
an annual election of directors (without consideration of the rights of any
class of stock other than the common stock of the company to elect directors by
a separate class vote); and "Voting Securities" shall mean all securities of a
company entitling the holders thereof to vote in an annual election of directors
(without consideration of the rights of any class of stock other than the common
stock of the company to elect directors by a separate class vote).
(e)    The above definition of a Change in Control shall be interpreted and
applied in a manner that complies with the change in control or ownership
trigger event rules under Code Section 409A.
3.    Employment Period. Subject to Section 6 of this Agreement, the Company
agrees to continue the Executive in its employ, and the Executive agrees to
remain in the employ of the Company, for the period (the "Employment Period")
commencing on the Effective Date and ending on the second anniversary of the
Effective Date. The foregoing notwithstanding, it shall not constitute a breach
of this Section 3 for the employment of the Executive to terminate in accordance
with Section 6 prior to the end of the Employment Period. In the event of a
termination of employment under Section 6, the Employment Period shall end.
4.    Position and Duties.
(a)    No Reduction in Position. During the Employment Period, the Executive's
position (including titles), authority and responsibilities shall be at least
commensurate with those held, exercised and assigned immediately prior to the
Effective Date. It is understood that, for purposes of this Agreement, such
position, authority and responsibilities shall not be regarded as not
commensurate merely by virtue of the fact that a successor shall have acquired
all or substantially all of the business and/or assets of the Company as
contemplated by Section 12(b) of this Agreement except that, if Executive has a
position (including titles), authority, and responsibilities that relate to the
Company’s status as a publicly held company immediately before the Effective
Date, the Executive’s position, authority, and responsibilities shall be deemed
commensurate only if they continue to relate to the ultimate parent corporation
(whether or not that company is a publicly held company).
(b)    Business Time. From and after the Effective Date, the Executive agrees to
devote substantially all of his attention during normal business hours to the
business and affairs of the Company, to the extent necessary to discharge his
responsibilities hereunder,



4

--------------------------------------------------------------------------------



except for (i) time spent in managing his personal, financial and legal affairs,
serving on corporate, civic or charitable boards or committees or working for
any charitable or civic organization, in each case only if and to the extent not
materially interfering with the performance of the Executive’s responsibilities
hereunder, and (ii) periods of vacation and sick leave to which he is entitled.
It is expressly understood and agreed that the Executive's continuing to serve
on any boards and committees on which he is serving or with which he is
otherwise associated immediately preceding the Effective Date shall not be
deemed to interfere with the performance of the Executive's services to the
Company.
5.    Compensation.
(a)    Base Salary. During the Employment Period, the Executive shall receive a
base salary at a monthly rate at least equal to the monthly salary paid to the
Executive by the Company and any of its affiliated companies immediately prior
to the Effective Date. The base salary shall be reviewed at least once each year
after the Effective Date, and may be increased (but not decreased) at any time
and from time to time by action of the Board or any committee thereof or by any
individual having authority to take such action in accordance with the Company's
regular practices. The Executive's base salary, as it may be increased from time
to time, shall hereinafter be referred to as "Base Salary". Neither the Base
Salary nor any increase in Base Salary after the Effective Date shall serve to
limit or reduce any other obligation of the Company hereunder.
(b)    Annual Bonus. During the Employment Period, in addition to the Base
Salary, for each fiscal year of the Company ending during the Employment Period,
the Executive shall be afforded the opportunity to receive an annual bonus on
terms and conditions no less favorable to the Executive (taking into account
reasonable changes in the Company's goals and objectives) than the annual bonus
opportunity that had been made available to the Executive for the fiscal year
ended immediately prior to the Effective Date (the "Annual Bonus Opportunity").
Any amount payable in respect of the Annual Bonus Opportunity shall be paid as
soon as practicable following the year for which the amount (or prorated
portion) is earned or awarded, but not later than 2 ½ months after the close of
the later of the calendar year during which the bonus is earned or the Company’s
taxable year during which the bonus is earned, unless electively deferred by the
Executive pursuant to any deferral programs or arrangements that the Company may
make available to the Executive.
(c)    Long-term Incentive Compensation Programs. During the Employment Period,
the Executive shall participate in all long-term incentive compensation programs
(each, an "LTICP") for key executives at a level that is commensurate with the
Executive's participation in such plans immediately prior to the Effective Date,
or, if more favorable to the Executive, at the level made available to the
Executive or other similarly situated officers at any time thereafter.



5

--------------------------------------------------------------------------------





(d)    Benefit Plans. During the Employment Period, the Executive (and, to the
extent applicable, his dependents) shall be entitled to participate in or be
covered under all pension, retirement, deferred compensation, savings, medical,
dental, health, disability, severance, group life, accidental death and travel
accident insurance plans and programs of the Company and its affiliated
companies at a level that is commensurate with the Executive's participation in
such plans immediately prior to the Effective Date, or, if more favorable to the
Executive, at the level made available to the Executive or other similarly
situated officers at any time thereafter.
(e)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies and procedures of the Company as in
effect immediately prior to the Effective Date. Notwithstanding the foregoing,
the Company may apply the policies and procedures in effect after the Effective
Date to the Executive, if such policies and procedures are more favorable to the
Executive than those in effect immediately prior to the Effective Date. Subject
to the above referenced procedures, reimbursements shall be made no later than
two months following the calendar year during which the reimbursements are
incurred.
(f)    Vacation, Perquisites and Fringe Benefits. During the Employment Period,
the Executive shall be entitled to paid vacation, perquisites and fringe
benefits at a level that is commensurate with the paid vacation, perquisites and
fringe benefits available to the Executive immediately prior to the Effective
Date, or, if more favorable to the Executive, at the level made available from
time to time to the Executive or other similarly situated officers at any time
thereafter.
(g)    Indemnification. The Company agrees that if at any time (including after
the Employment Period) the Executive is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that he
is or was a director, officer or employee of the Company, the Executive shall be
indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by agreement, or by the Company's certificate of
incorporation or bylaws or resolutions of the Board or, if greater, by the laws
of the State of New Jersey, against all cost, expense, liability and loss
(including, without limitation, attorney's fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by the Executive in connection therewith. The Company
agrees to continue and maintain a directors' and officers' liability insurance
policy covering Executive to the extent the Company provides such coverage for
its other executive officers.
(h)    Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office with furnishings and other appointments, and to
secretarial and other assistance, at a level that is at least commensurate with
that provided to the Executive immediately prior to the Effective Date.



6

--------------------------------------------------------------------------------





6.    Termination.
(a)    Death, Disability or Retirement. Subject to the provisions of Section 1
hereof, Executive’s employment under this Agreement shall terminate
automatically upon the Executive's death, termination due to "Disability" (as
defined below) or voluntary retirement under any of the Company's retirement
plans as in effect from time to time. For purposes of this Agreement, Disability
shall mean the Executive has been incapable of substantially fulfilling the
positions, duties, responsibilities and obligations set forth in this Agreement
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of at least six consecutive months. The Company
and the Executive shall agree on the identity of a physician to resolve any
question as to the Executive's disability. If the Company and the Executive
cannot agree on the physician to make such determination, then the Company and
the Executive shall each select a physician and those physicians shall jointly
select a third physician, who shall make the determination. The determination of
any such physician shall be final and conclusive for all purposes of this
Agreement. The Executive or his legal representative or any adult member of his
immediate family shall have the right to present to such physician such
information and arguments as to the Executive's disability as he, she or they
deem appropriate, including the opinion of the Executive's personal physician.
(b)    Voluntary Termination. Notwithstanding anything in this Agreement to the
contrary, following a Change in Control the Executive may, upon not less than 30
days' written notice to the Company, voluntarily terminate employment for any
reason (including early retirement under the terms of any of the Company's
retirement plans as in effect from time to time) (any such termination will be
referred to as a “Voluntary Termination” under this Agreement), provided that
any termination by the Executive pursuant to Section 6(d) on account of Good
Reason (as defined therein) shall not be treated as a Voluntary Termination
under this Section 6(b).
(c)    Cause. The Company may terminate the Executive's employment for Cause.
For purposes of this Agreement, "Cause" means (i) the Executive's conviction of
a felony or the entering by the Executive of a plea of nolo contendere to a
felony charge, (ii) the Executive's gross neglect, willful malfeasance or
willful gross misconduct in connection with his employment hereunder which has
had a significant adverse effect on the business of the Company and its
subsidiaries, unless the Executive reasonably believed in good faith that such
act or non-act was in or not opposed to the best interests of the Company, or
(iii) repeated material violations by the Executive of his obligations under
Section 4 of this Agreement which have continued after written notice thereof
from the Company, which violations are demonstrably willful and deliberate on
the Executive's part and which result in material damage to the Company's
business or reputation.
(d)    Good Reason. Executive may terminate his employment for Good Reason. For
purposes of this Agreement, "Good Reason" means the occurrence of any of the



7

--------------------------------------------------------------------------------



following, without the express written consent of the Executive, after the
occurrence of a Change in Control:
(i)    (A) the assignment to the Executive of any duties inconsistent with the
Executive's position, authority or responsibilities as contemplated by Section 4
of this Agreement, or (B) any other material adverse change in such position,
including titles, authority or responsibilities;
(ii)    any failure by the Company to comply with any of the provisions of
Section 5 of this Agreement;
(iii)    the Company's requiring the Executive to be based at any office or
location more than 50 miles from that location at which he performed his
services specified under the provisions of Section 4 immediately prior to the
Change in Control, except for travel reasonably required in the performance of
the Executive's responsibilities;
(iv)    any other material breach of this Agreement by the Company; or
(v)    any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 12(b);
provided, however, that Good Reason shall not arise under clauses (i), (ii) or
(iv) above until the Executive has given the Company written notice of the
circumstances that would constitute Good Reason thereunder and the Company has
not eliminated or corrected such circumstances within 30 business days after
receipt of such notice.


In no event shall the mere occurrence of a Change in Control, absent any further
impact on the Executive, be deemed to constitute Good Reason.


(e)    Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(e). For purposes of this
Agreement, a "Notice of Termination" means a written notice given, in the case
of a termination for Cause, within 30 business days of the Company's having
actual knowledge of the events giving rise to such termination, and in the case
of a termination for Good Reason, within 60 days of the Executive's having
actual knowledge of the events constituting Good Reason giving rise to such
termination, and which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, and (iii) if the termination date
is other than the date of receipt of such notice, specifies the termination date
of the Executive's employment (which date shall be not more than 15 days after
the giving of such notice). The failure by the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason shall not waive any right of



8

--------------------------------------------------------------------------------



the Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing his rights hereunder.
(f)    Date of Termination. For the purpose of this Agreement and subject to
Section 7(f), the term "Date of Termination" means (i) in the case of a
termination for which a Notice of Termination is required, the date of receipt
of such Notice of Termination or, if later, the date specified therein, as the
case may be, and (ii) in all other cases, the actual date on which the
Executive's employment terminates during the Employment Period.
7.    Obligations of the Company upon Termination.
(a)    Death or Disability. If the Executive's employment is terminated during
the Employment Period by reason of the Executive's death or Disability, the
Employment Period shall terminate without further obligations to the Executive
or the Executive's legal representatives under this Agreement other than those
obligations accrued hereunder at the Date of Termination (and obligations under
Section 5(g)), and the Company shall pay to the Executive (or his beneficiary or
estate) (i) the Executive's full Base Salary through the Date of Termination
(the "Earned Salary"), (ii) any vested amounts or vested benefits owing to the
Executive under the Company's otherwise applicable employee benefit plans and
programs, including any compensation previously deferred by the Executive
(together with any accrued earnings thereon) and not yet paid by the Company and
any accrued vacation pay not yet paid by the Company (the "Accrued
Obligations"), and (iii) any other benefits payable due to the Executive's death
or Disability under the Company's plans, policies or programs (the "Additional
Benefits").
Any Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 30 days (or at such earlier date required
by law), following the Date of Termination. Accrued Obligations and Additional
Benefits shall be paid in accordance with the terms of the applicable plan,
program or arrangement, subject to Section 7(f).
(b)    Cause and Voluntary Termination. If the Executive's employment shall be
terminated for Cause or by a Voluntarily Termination by the Executive in
accordance with Section 6(b) of this Agreement, the Company shall pay the
Executive (i) the Earned Salary in cash in a single lump sum as soon as
practicable, but in no event more than 10 days, following the Date of
Termination, and (ii) the Accrued Obligations in accordance with the terms of
the applicable plan, program or arrangement, subject to Section 7(f).
(c)    Termination by the Company other than for Cause and Termination by the
Executive for Good Reason.
(i)    Lump Sum Payments. If, during the Employment Period, the Company
terminates the Executive's employment other than for Cause (and not due to a
Disability) or the Executive terminates his employment for Good Reason, the
Company shall pay to the Executive the following amounts:



9

--------------------------------------------------------------------------------





(A)
the Executive's Earned Salary;

(B)
a cash amount (the "Severance Amount") equal to [INSERT SEVERANCE MULTIPLE]2
times the sum of (x) the Executive's annual Base Salary and (y) the amount equal
to the average of the portion of the annual bonus actually paid or payable, in
cash, to the Executive with respect to each of the last three calendar years
ended prior to the Change in Control (or, if at the Date of Termination, the
Executive has been employed for less than three full calendar years, for the
number of full calendar years during which the Executive was employed); for
purposes of this Section 7(c)(i)(B), the portion of any annual bonus that was
available to be paid in cash to the Executive but declined or reallocated by the
Executive shall still be deemed to be a bonus paid or payable to the Executive
for purposes of this provision; and

(C)
the Accrued Obligations.

The Earned Salary and Severance Amount shall be paid in cash in a single lump
sum as soon as practicable, but in no event more than 30 days (or at such
earlier date required by law), following the Date of Termination, subject to
Section 7(f) (which may require a delay in the payment of such amounts until six
months after termination). Accrued Obligations shall be paid in accordance with
the terms of the applicable plan, program or arrangement, subject to Section
7(f).


(ii)    Pro Rata Annual Incentive. In lieu of any annual bonus under Section
5(b) for the year in which the Executive’s employment terminated, an amount
equal to the Executive’s target annual bonus under Section 5(b) (limited to the
portion of such target annual bonus scheduled to be paid in cash) for the year
of termination, multiplied by a fraction the numerator of which is the number of
days the Executive was employed in the year of termination and the denominator
of which is the total number of days in the year of termination, payable in a
single lump sum as soon as practicable, but in no event more than 30 days
following the Date of Termination, subject to Section 7(f). In addition, for any
fiscal year that has been completed at the time of the Executive’s termination,
the Company shall pay to the Executive the annual bonus (limited to the portion
of such annual bonus scheduled to be paid in cash) under Section 5(b) to the
extent earned based on performance in the completed year, without any exercise
of negative discretion except as such exercise of negative discretion may be
consistent with the exercise of negative discretion for executive officers of
the Company whose employment is not then contemplated to terminate payable in a
single lump sum as soon
_____________________________________________ 
2The multiplier rangers from ONE to THREE (Chief Executive Officer) depending
upon executive position.





10

--------------------------------------------------------------------------------



as practicable, but in no event more than 30 days following the Date of
Termination, subject to Section 7(f);
(iii)    Continuation of Benefits. If, during the Employment Period, the Company
terminates the Executive's employment other than for Cause (and not due to a
Disability) or the Executive terminates his employment for Good Reason, the
Executive (and, to the extent applicable, his dependents) shall be entitled,
after the Date of Termination until the earlier of (1) the [third] [second]
[first]3 anniversary of the Date of Termination (the "End Date") and (2) the
date the Executive becomes eligible for comparable benefits under a similar
plan, policy or program of a subsequent employer, to continue participation in
all of the Company's employee and executive welfare and fringe benefit plans
that the Executive was participating in immediately prior to his Date of
Termination (the "Benefit Plans"). To the extent any such benefits cannot be
provided under the terms of the applicable plan, policy or program, the Company
shall provide a comparable benefit under another plan or from the Company's
general assets, subject to Section 7(f). The Executive's participation in the
Benefit Plans will be on the same terms and conditions that would have applied
had the Executive continued to be employed by the Company through the End Date,
subject to Section 7(f). The benefits provided in this subsection (iii) during
any calendar year shall not affect the benefits to be provided to the Executive
or his dependents in any other calendar year except for medical reimbursement
arrangements as allowed under Code Section 409A. Any reimbursements shall be
made no later than two months following the calendar year during which the
reimbursements are incurred.
(iv)    Outplacement. Subject to Section 7(f), the Company shall provide
reimbursement for reasonable outplacement and job search expenses incurred by
the Executive, from the date of termination through the End Date or until other
employment is secured, whichever comes first, not to exceed $25,000, prorated
between calendar years on a time weighted basis and provided or reimbursable
based on when the expense is incurred. The amount reimbursed during any calendar
year shall not affect the amounts to be reimbursed to the Executive in any other
calendar year. Any reimbursements shall be made no later than two months
following the calendar year during which the reimbursements are incurred.
(v)    Vesting and Exercisability of Stock Options. If, during the Employment
Period, the Company terminates the Executive's employment other than for Cause
(and not due to a Disability) or the Executive terminates his employment for
Good Reason, all outstanding options held by the Executive to purchase shares of
Common Stock of the Company and granted prior to the effective date of this
Agreement
_____________________________________________ 
3Third anniversary in the case of chief executive officer,, second anniversary
in the case of executives receiving 2X severance, and first anniversary in the
case of executives receiving 1X severance.





11

--------------------------------------------------------------------------------



("Options") shall become fully vested on the date of such termination of
employment and the Executive shall have the right to exercise the Options,
whether or not such Options would otherwise be exercisable, for a period of
ninety days (provided that if this represents an extension of the applicable
period for any outstanding Option, it shall be limited to the maximum period
permitted under Code Section 409A (or, if less, until the end of the stated term
of the Options determined without regard to the termination of employment) (or
such longer period as may be provided under the plan or agreement governing the
Option). Vesting of options granted on or after the effective date of this
Agreement shall be governed by the terms of the relevant plan and any award
agreement relating to such Options.
(vi)    Vesting of Performance Share Awards and Other Equity Awards. Vesting and
payout of Performance Units or any other equity award shall be governed by the
terms of the relevant plan and any award agreement relating to such Performance
Shares or other equity award.
(d)    Discharge of the Company's Obligations. Except as expressly provided in
the last sentence of this Section 7(d), the amounts payable to the Executive
pursuant to this Section 7 (whether or not reduced pursuant to Section 7(e))
following termination of his employment shall be in full and complete
satisfaction of the Executive's rights under this Agreement and any other claims
he may have in respect of his employment by the Company or any of its
subsidiaries. Such amounts shall constitute liquidated damages with respect to
any and all such rights and claims and, upon the Executive's receipt of such
amounts, the Company shall be released and discharged from any and all liability
to the Executive in connection with this Agreement or otherwise in connection
with the Executive's employment with the Company and its subsidiaries. The
Executive shall be required to execute a release to such effect (in the
Company’s standard form of release) as a condition of receipt of payments and
benefits hereunder. Nothing in this Section 7(d) shall be construed to release
the Company from its commitment to indemnify the Executive and hold the
Executive harmless as provided in Section 5(g) hereof, which provision shall
survive any purported termination of this Agreement.


(e)    Reduction of Covered Payments.
(i)    Application of Section 7(e). In the event that any amount or benefit paid
or distributed to the Executive pursuant to this Agreement, taken together with
any amounts or benefits otherwise paid or distributed to the Executive by the
Company or any affiliated company (collectively, the "Covered Payments"), are or
become subject to the tax (the "Excise Tax") imposed under Section 4999 of the
Code or any similar tax that may hereafter be imposed, then the Covered Payments
shall be reduced (but not below zero) so that the Present Value of the aggregate
of all Covered Payments does not exceed the Reduced Amount; provided, however,
that if the Net After-tax Benefit to the Executive of receiving all of the
Covered Payments (without reduction)



12

--------------------------------------------------------------------------------



exceeds the Net-After-tax Benefit to the Executive of having such Covered
Payments so reduced by more than the lesser of $50,000 or 10% of the Executive’s
Net After-tax Benefit (after such reduction), no such reduction shall be
effected. In the event a reduction is required pursuant hereto, the order of
reduction shall be first all cash payments on a pro rata basis, then any equity
compensation on a pro rata basis, and lastly welfare and fringe benefits on a
pro rata basis.
For purposes of this Section 7(e), the following terms have the following
meanings:
(A)
"Net After-tax Benefit" shall mean the Present Value of any amount or benefit
paid or distributed to the Executive, net of all federal, state and local
income, employment and excise taxes imposed on the Executive with respect
thereto, determined by applying the tax rates set forth below.

(B)
"Present Value" shall mean such value determined in accordance with Section
280G(d)(4) of the Code.

(C)
"Reduced Amount" shall be an amount expressed in Present Value which maximizes
the aggregate Present Value of Covered Payments without causing any Covered
Payment to be subject to the excise tax under Section 4999 of the Code or any
similar tax.

(ii)    Application of Section 280G. For purposes of determining whether any of
the Covered Payments will be reduced as described herein:
(A)
such Covered Payments will be treated as "parachute payments" within the meaning
of Section 280G of the Code, and all "parachute payments" in excess of the "base
amount" (as defined under Section 280G(b)(3) of the Code) shall be treated as
subject to the Excise Tax, unless, and except to the extent that, in the good
faith judgment of the Company's independent certified public accountants
appointed prior to the Effective Date or tax counsel selected by such
accountants (the "Accountants"), the Company has a reasonable basis to conclude
that such Covered Payments (in whole or in part) either do not constitute
"parachute payments" or represent reasonable compensation for personal services
actually rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in
excess of the "base amount," or such "parachute payments" are otherwise not
subject to such Excise Tax, and




13

--------------------------------------------------------------------------------





(B)
the value of any non‑cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Section 280G
of the Code.

(iii)    Calculation of Present Value. For purposes of determining the amount of
any reduction, the Executive shall be deemed to pay:
(A)
Federal income taxes at the highest applicable marginal rate of Federal income
taxation for the calendar year in which the Effective Date occurs, and

(B)
any applicable state and local income taxes at the highest applicable marginal
rate of taxation for the calendar year in which the Effective Date occurs, net
of the maximum reduction in Federal income taxes which could be obtained from
the deduction of such state or local taxes if paid in such year.

(iv)    Except as set forth in the next sentence, all determinations to be made
under this Section 7(e) shall be made by the Accountants, which Accountants
shall provide its determinations and any supporting calculations to the Company
and the Executive no later than ten (10) days prior to the Effective Date. If
determined by the Accountants to be excludible from parachute payments under
Section 280G of the Code, the value of the Executive's non-competition covenant
under Section 11 of this Agreement or any other such agreement shall be
determined by independent appraisal by a nationally-recognized business
valuation firm acceptable to both the Executive and the Company, and a portion
of the Covered Payments shall, to the extent of that appraised value, be
specifically allocated as reasonable compensation for such non-competition
covenant and shall not be treated as a parachute payment. Any such determination
by the Accountants shall be binding upon the Company and the Executive.
(v)    If the Accountants determine that Covered Payments should be reduced, the
Company shall promptly give the Executive notice to that effect and a copy of
the detailed calculation thereof.
(vi)    While it is the intention of the Company and the Executive to reduce the
amounts payable or distributable to the Executive hereunder only if the
aggregate Net After-tax Benefit to the Executive would thereby be increased in
the manner provided for herein, as a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accountants hereunder, it is possible that amounts will have been paid or
distributed by the Company to or for the benefit of the Executive pursuant to
this Agreement which should not have been so paid or distributed ("Overpayment")
or that additional amounts which will have not been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement could
have been so paid or distributed ("Underpayment"), in each case,



14

--------------------------------------------------------------------------------



consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accountants, based either upon the assertion of a deficiency by the
Internal Revenue Service against the Company or the Executive which the
Accountants believe has a high probability of success determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of the Executive shall be treated for all purposes
as a loan to the Executive which the Executive shall repay to the Company
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no such loan shall be deemed to
have been made and no amount shall be payable by the Executive to the Company if
and to the extent such deemed loan and payment would not either reduce the
amount on which the Executive is subject to tax under Sections 1 and 4999 of the
Code or generate a refund of such taxes. In the event that the Accountants,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7827(f)(2) of the Code.
(vii)    All of the fees and expenses of the Accountants in performing the
determinations referred to in this Section 7(e) shall be borne solely by the
Company.
(viii)    Any right to reimbursement incurred due to a tax audit or litigation
addressing the existence or amount of a tax liability must be made by the end of
the Executive's taxable year following the Executive's taxable year in which the
taxes that are the subject of the audit or litigation are remitted to the taxing
authorities or, where no such taxes are remitted, the end of the Executive's
taxable year following the year in which the audit is completed or there is a
final and non-appealable settlement or resolution of the litigation.
(f)    Provisions for Compliance with Code Section 409A. If any right to payment
or benefit under this Agreement would be deemed to be a non-exempt deferral
subject to Code Section 409A, and such payment or benefit would be distributable
based upon a termination of employment, such payment (i) shall be distributable
only upon a termination of the Executive that constitutes a Separation from
Service (as defined below) and the Date of Termination shall be the date of the
Separation from Service and (ii) if the Executive is a “specified employee” (as
determined in accordance with procedures adopted by the Board of Directors of
the Company or its delegate) and the distribution is required to be delayed for
six months to comply with Code Section 409A, such distribution shall occur on
the first day of the seventh month after such Separation from Service (or upon
the Executive’s death, if earlier). In the case of any delay in payment,
interest shall be credited on the unpaid amount at a rate equal to the
short-term applicable federal rate (with semiannual compounding) established by
the Internal Revenue Service under Code Section 1274(b)(2)(B) and in effect at
the date the amount would have been paid but for the delay hereunder. Any delay
in payment hereunder shall not cause a corresponding delay in the timing of any
other payment that is not specifically



15

--------------------------------------------------------------------------------



subject to the six-month delay rule of Code Section 409A. A Separation from
Service shall occur where it is reasonably anticipated that no further services
will be performed after that date or that the level of bona fide services the
Executive will perform after that date (whether as an employee or independent
contractor of the Company or an affiliate) will permanently decrease to less
than 50% of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period. An Executive shall be
considered to continue employment and to not have a Separation from Service
while on a leave of absence if the leave does not exceed 6 consecutive months
(29 months for a disability leave of absence) or, if longer, so long as the
Executive retains a right to reemployment with the Company or an affiliate under
an applicable statute or by contract. For this purpose, a “disability leave of
absence” is an absence due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 6 months, where such impairment causes
the Executive to be unable to perform the duties of his job or a substantially
similar job. Continued services solely as a director of the Company or an
affiliate shall not prevent a Separation from Service from occurring. This
Agreement shall be interpreted and applied in a manner as to comply with Code
Section 409A. However, the Company shall not be responsible for any taxes due
for payments under this Agreement for any reason including failure to comply
with Code Section 409A.
8.    Nonexclusivity of Rights. Except as expressly provided herein, nothing in
this Agreement shall prevent or limit the Executive's continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its affiliated companies and for which the Executive
may qualify, nor shall anything herein limit or otherwise prejudice such rights
as the Executive may have under any other agreements with the Company or any of
its affiliated companies, including employment agreements or stock option
agreements. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan or program.


9.    No Mitigation or Offset. The Executive shall have no obligation to seek
other employment and, except as expressly provided in Sections 7(c)(iii), there
shall be no offset against amounts due to the Executive under this Agreement on
account of any remuneration attributable to subsequent employment that he may
obtain. The Company's obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others, including, without limitation, any claim
arising due to the Executive's violation of his covenants under Section 11(a)
and (b)(i) hereof. In the event that the Executive shall in good faith give a
Notice of Termination for Good Reason and it shall thereafter be determined that
Good Reason did not exist, the employment of the Executive shall, unless the
Company and the Executive shall otherwise mutually agree, be deemed to have
terminated, at the date of giving such purported Notice of Termination, by
mutual consent of the Company and the Executive and the Executive shall be
entitled to receive only his Earned Salary and the Accrued



16

--------------------------------------------------------------------------------



Obligations which he would have been entitled to receive upon a Voluntary
Termination.
10.    Legal Fees and Expenses. If the Executive asserts any claim in any
contest (whether initiated by the Executive or by the Company) as to the
validity, enforceability or interpretation of any provision of this Agreement,
the Company shall pay the Executive's legal expenses (or cause such expenses to
be paid) including, without limitation, his reasonable attorney's fees, on a
quarterly basis, upon presentation of proof of such expenses in a form
acceptable to the Company, provided that if the Executive shall not prevail as
to any material issue as to the validity, enforceability or interpretation of
any provision of this Agreement, the Executive shall reimburse the Company for
such amounts paid by the Company for the Executive’s legal expenses, plus simple
interest thereon at the 90-day United States Treasury Bill rate as in effect
from time to time, compounded annually, attributable to the litigation of such
material issue by the Executive.



17

--------------------------------------------------------------------------------







11.    Non-Competition; Confidential Information; Company Property.
(a)    Non-Competition.    As a condition to the right of the Executive to
receive severance payments hereunder, the Executive must, upon termination of
his or her employment, enter into a binding agreement with the Company agreeing
that that, without the written consent of the Board, the Executive will not, at
any time for a period of two years following termination of employment, acting
alone or in conjunction with others, directly or indirectly (i) engage (either
as owner, investor, partner, stockholder, employer, employee, consultant,
advisor, or director) in any business in which he has been directly engaged on
behalf of the Company or any affiliate, or has supervised as an executive
thereof, during the last two years prior to such termination, or which was
engaged in or planned by the Company or an affiliate at the time of such
termination, in the geographic area of New York, New Jersey, Pennsylvania, or
Delaware; (ii) induce any customers of the Company or any of its affiliates with
whom the Executive has had contacts or relationships, directly or indirectly,
during and within the scope of his employment with the Company or any of its
affiliates, to curtail or cancel their business with the Company or any such
affiliate; (iii) induce, or attempt to influence, any employee of the Company or
any of its affiliates to terminate employment; or (iv) solicit, hire or retain
as an employee or independent contractor, or assist any third party in the
solicitation, hire, or retention as an employee or independent contractor, any
person who during the previous 12 months was an employee of the Company or any
affiliate; provided, however, that activities engaged in by or on behalf of the
Company are not restricted by this covenant. The provisions of subparagraphs
(i), (ii), (iii), and (iv) above shall be separate and distinct commitments
independent of each of the other subparagraphs. It is agreed that the ownership
of not more than one percent of the equity securities of any company having
securities listed on a securities exchange or regularly traded in the
over-the-counter market shall not, of itself, be deemed inconsistent with clause
(i) of this Section 11(a).
(b)    Confidential Information; Company Property. By and in consideration of
the salary and benefits to be provided by the Company hereunder, including the
severance arrangements set forth herein, the Executive agrees that:


(i)    Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, (i) obtained by the Executive during his
employment by the Company or any of its affiliated companies and (ii) not
otherwise public knowledge (other than by reason of an unauthorized act by the
Executive). After termination of the Executive's employment with the Company,
the Executive shall not, without the prior written consent of the Company,
unless compelled pursuant to an order of a court or other body having
jurisdiction over such matter, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
The Executive acknowledges and agrees that the covenants and obligations of the
Executive with respect to confidentiality relate to special, unique and
extraordinary matters and that a violation



18

--------------------------------------------------------------------------------



of any of the terms of such covenants and obligations will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, the Executive agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining the Executive from committing any
violation of the covenants and obligations contained in this Section 11(b)(i).
These remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.
(ii)    Company Property. Except as expressly provided herein, promptly
following the Executive's termination of employment, the Executive shall return
to the Company all property of the Company and all copies thereof in the
Executive's possession or under his control, except that the Executive may
retain his personal notes, diaries, Rolodexes, calendars and correspondence.


12.    Successors.
(a)    This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.
13.    Miscellaneous.
(a)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, applied without reference
to principles of conflict of laws.
(b)    Arbitration. Except to the extent provided in Section 11(b)(i), any
dispute or controversy arising under or in connection with this Agreement shall
be resolved by binding arbitration. The arbitration shall be held in Newark, New
Jersey and, except to the extent inconsistent with this Agreement, shall be
conducted in accordance with the Expedited Employment Arbitration Rules of the
American Arbitration Association (or such other voluntary arbitration rules
applicable to employment contract disputes) in effect at the time of the
arbitration, supplemented, as necessary, by those principles which would be
applied by a court of law or equity. The arbitrator shall be acceptable to both
the Company and the Executive. If the parties cannot agree on an acceptable
arbitrator, the dispute shall be heard by



19

--------------------------------------------------------------------------------



a panel of three arbitrators, one appointed by each of the parties and the third
appointed by the other two arbitrators.
(c)    Amendments. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives and, with regard to payments and benefits
subject to Code Section 409A, shall only be amended in a manner that complies
with Code Section 409A.
(d)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters referred to herein. No other
agreement relating to the terms of the Executive's employment by the Company,
oral or otherwise, shall be binding between the parties unless it is in writing
and signed by the party against whom enforcement is sought. There are no
promises, representations, inducements or statements between the parties other
than those that are expressly contained herein. The Executive acknowledges that
he is entering into this Agreement of his own free will and accord, and with no
duress, that he has read this Agreement and that he understands it and its legal
consequences. In particular, this Agreement amends and restates, and supersedes,
the Employment Continuation Agreement between the Company and the Executive
dated June 5, 1996 and amended December 1, 1997, February 20, 2007 and November
28, 2008 (the “Prior Agreement”), effective as of the date hereof, and the
Executive waives any right, if any such right did exist, to advance notice of
this amendment and restatement or any prohibition against entering into this
amendment and restatement, whether under Section 1(a) or any other provision of
the Prior Agreement.4
(e)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive:    at the home address of the Executive noted on the
records of the Company.






If to the Company:    New Jersey Resources Corporation
1415 Wyckoff Road
Wall, New Jersey 07719
Attn.: Secretary


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


_____________________________________________ 
4The last sentence of this paragraph should be deleted for new recipients of
agreements after December 2015





20

--------------------------------------------------------------------------------







(f)    Tax Withholding. The Company shall withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
(g)    Severability; Reformation. In the event that one or more of the
provisions of this Agreement shall become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. In the event that any
of the provisions of any of Section 11(a) or (b)(i) are not enforceable in
accordance with its terms, the Executive and the Company agree that such Section
shall be reformed to make such Section enforceable in a manner which provides
the Company the maximum rights permitted at law.
(h)    Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
(j)    Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.



21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Company has
caused this Agreement to be executed in its name on its behalf, and its
corporate seal to be hereunto affixed and attested by its Secretary, all as of
the day and year first above written.                    


NEW JERSEY RESOURCES CORPORATION


_______________________________________
By:____________________________________
Title:___________________________________


ATTEST:
_________________________________
_________________________________
Corporate Secretary












[INSERT EXECUTIVE NAME AND TITLE]
                    


WITNESSED:


                    
                


[Subsidiary Assuming Rights and Obligations under Section 1(c) of the Agreement]




By:    _____________________________________
Title:     
ATTEST:

                
 
[Name] _
Corporate Secretary                 











22